NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings were received on 1 April 2022.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 – 17 of U.S. Patent No. 11,471,800. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generic to the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the one or more radially moveable lugs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (U.S. Patent Application Pub. No. 2013/0005559) in view of Bailey et al. (U.S. Patent Application Pub. No. 2012/0125939). 
Regarding claim 1, Burford et al. discloses a rotary vessel 9 for a filter assembly, the rotary vessel configured to be rotatably mounted in a housing 17 of the filter assembly, the rotary vessel comprising: a vessel body 6 having an open end; a cover 7 receivable on the vessel body to close the open end; and a releasable locking device 8 configured to be operable to selectively lock and unlock the cover relative to the vessel body (Figure), but does not disclose that the releasable locking device is manually operable. 
Bailey et al. discloses a vessel body 14 having an open end; a cover 12 receivable on the vessel body to close the open end, and a releasable locking device configured to be manually operable to selectively lock and unlock the cover relative to the vessel body (para. [0028]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotary vessel of Burford et al. with the releasable locking device of Bailey et al. for the purpose of providing a manually removable lid for cleaning the vessel (para. [0001]).
Regarding claim 2, Burford et al. discloses wherein the releasable locking device 8 is moveable relative to the cover; relative to the vessel body; or relative to the cover and to the vessel body (Figure, para. [0025]).
Regarding claim 3, Burford et al. discloses wherein the vessel body 6 comprises a bearing tube 2 defining a central bore configured to receive a spindle 4 of the filter assembly such that the rotary vessel is rotatable about a longitudinal axis of the spindle, and wherein the cover comprises an aperture, wherein the spindle protrudes through the aperture when the cover is received on the vessel body (Figure).
Regarding claim 14, Burford et al. discloses wherein the rotary vessel comprises a drive member comprising nozzles 10 supplied with a liquid to be filtered from an axial bore of a spindle of the filter assembly, wherein the drive member is configured to rotate the rotary vessel by a reaction to a liquid emission from the nozzles (para. [0024]).
Regarding claim 15, Burford et al. discloses a filter assembly comprising a housing 17 and further comprising a rotary vessel of claim 1, wherein the rotary vessel is rotatably mounted in the housing (Figure).

Claims 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (U.S. Patent Application Pub. No. 2013/0005559) in view of Bailey et al. (U.S. Patent Application Pub. No. 2012/0125939), as applied to claim 3 above, and further in view of Barkus (U.S. Patent No. 5,512,030).
Regarding claim 4, modified Burford et al. does not disclose wherein the releasable locking device selectively locks the cover to the bearing tube.
Barkus discloses a rotary vessel 10, the rotary vessel configured to be rotatably mounted, the rotary vessel comprising: a vessel body 12 having an open end; a cover 14 receivable on the vessel body to close the open end; and a releasable locking device 26 configured to be manually operable to selectively lock and unlock the cover relative to the vessel body; wherein the vessel body comprises a bearing tube 16 defining a central bore configured to receive a spindle 28 of the filter assembly such that the rotary vessel is rotatable about a longitudinal axis of the spindle, and wherein the cover comprises an aperture 14A, wherein the spindle protrudes through the aperture when the cover is received on the vessel body; wherein the releasable locking device selectively locks the cover to the bearing tube (col. 2 lines 29-39). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the vessel of modified Burford et al. with the bearing tube and the releasable locking device taught by Barkus for the purpose of secure and ease lifting or lowering of the rotor (col. 1 lines 39-57). 
Regarding claim 8, Burford et al. does not disclose wherein the releasable locking device comprises at least one radially moveable projection on the cover and at least one recess on the vessel body, wherein the at least one recess is configured to receive the at least one projection, and wherein a removal of the cover from the vessel body is prevented when the at least one projection is received in the at least one recess.
Bailey et al. discloses wherein the releasable locking device comprises at least one radially moveable projection 54 on the vessel body and at least one recess (recess between lugs 52 on the lid), wherein the at least one recess is configured to receive the at least one projection, and wherein a removal of the cover from the vessel body is prevented when the at least one projection is received in the at least one recess (para. [0028]); Fig. 1). It would have been obvious for one having ordinary skill in the art to have rearranged the locations of the radially moveable projection and the recess so that at least one radially moveable projection is on the cover and at least one recess is on the vessel body. Such rearrangement of parts would not have modified the operation of the device and is an obvious matter of design choice. It has been held that a "reversal of parts” is an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP § 2144. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotary vessel of Burford et al. with the releasable locking device of Bailey et al. for the purpose of providing a manually removable lid for cleaning the vessel (para. [0001]).
Regarding claim 11, Burford et al. does not disclose wherein the releasable locking device comprises at least one radially moveable projection on the vessel body and at least one recess on the cover, wherein the at least one recess is configured to receive the at least one projection, and wherein a removal of the cover from the vessel body is prevented when the at least one projection is received in the at least one recess 
Bailey et al. discloses wherein the releasable locking device comprises at least one radially moveable projection 54 on the vessel body and at least one recess (recess between lugs 52 on the lid) on the cover, wherein the at least one recess is configured to receive the at least one projection, and wherein a removal of the cover from the vessel body is prevented when the at least one projection is received in the at least one recess (para. [0028]); Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotary vessel of Burford et al. with the releasable locking device of Bailey et al. for the purpose of providing a manually removable lid for cleaning the vessel (para. [0001]).

Claims 1-3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (U.S. Patent Application Pub. No. 2013/0005559) in view of Schutz et al. (U.S. Patent Application Pub. No. 2004/0018928).
Regarding claim 1, Burford et al. discloses a rotary vessel 9 for a filter assembly, the rotary vessel configured to be rotatably mounted in a housing 17 of the filter assembly, the rotary vessel comprising: a vessel body 6 having an open end; a cover 7 receivable on the vessel body to close the open end; and a releasable locking device 8 configured to be operable to selectively lock and unlock the cover relative to the vessel body, but does not disclose that the releasable locking device is manually operable.
Schutz et al. discloses a vessel body 38 having an open end; a cover 24 receivable on the vessel body to close the open end, and a releasable locking device 60 configured to be manually operable to selectively lock and unlock the cover relative to the vessel body. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotary vessel of Burford et al. with the releasable locking device of Schutz et al. for the purpose of integrating a rotor tighten-down device and a cover tighten-down device into a single locking mechanism (para. [0002]).
Regarding claim 2, Burford et al. discloses wherein the releasable locking device 8 is moveable relative to the cover; relative to the vessel body; or relative to the cover and to the vessel body (Figure, para. [0025]).
Regarding claim 3, Burford et al. discloses wherein the vessel body 6 comprises a bearing tube 2 defining a central bore configured to receive a spindle 4 of the filter assembly such that the rotary vessel is rotatable about a longitudinal axis of the spindle, and wherein the cover comprises an aperture, wherein the spindle protrudes through the aperture when the cover is received on the vessel body (Figure).
Regarding claim 14, Burford et al. discloses wherein the rotary vessel comprises a drive member comprising nozzles 10 supplied with a liquid to be filtered from an axial bore of a spindle of the filter assembly, wherein the drive member is configured to rotate the rotary vessel by a reaction to a liquid emission from the nozzles (para. [0024]).
Regarding claim 15, Burford et al. discloses a filter assembly comprising a housing 17 and further comprising a rotary vessel of claim 1, wherein the rotary vessel is rotatably mounted in the housing (Figure).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (U.S. Patent Application Pub. No. 2013/0005559) in view of Schutz et al. (U.S. Patent Application Pub. No. 2004/0018928), as applied to claim 3 above, and further in view of Barkus (U.S. Patent No. 5,512,030).
Regarding claim 4, modified Burford et al. does not disclose wherein the releasable locking device selectively locks the cover to the bearing tube.
Barkus discloses a rotary vessel 10, the rotary vessel configured to be rotatably mounted, the rotary vessel comprising: a vessel body 12 having an open end; a cover 14 receivable on the vessel body to close the open end; and a releasable locking device 26 configured to be manually operable to selectively lock and unlock the cover relative to the vessel body; wherein the vessel body comprises a bearing tube 16 defining a central bore configured to receive a spindle 28 of the filter assembly such that the rotary vessel is rotatable about a longitudinal axis of the spindle, and wherein the cover comprises an aperture 14A, wherein the spindle protrudes through the aperture when the cover is received on the vessel body; wherein the releasable locking device selectively locks the cover to the bearing tube (col. 2 lines 29-39). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the vessel of modified Burford et al. with the bearing tube and the releasable locking device taught by Barkus for the purpose of secure and ease lifting or lowering of the rotor (col. 1 lines 39-57). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (U.S. Patent Application Pub. No. 2013/0005559) in view of Schutz et al. (U.S. Patent Application Pub. No. 2004/0018928) or Bailey et al. (U.S. Patent Application Pub. No. 2012/0125939), as applied to claim 3 above, and further in view of Kim et al. (U.S. Patent Application Pub. No. 2016/0288140).
Regarding claim 4, modified Burford et al. does not disclose wherein the releasable locking device selectively locks the cover to the bearing tube.
Kim et al. discloses a rotary vessel, the rotary vessel configured to be rotatably mounted, the rotary vessel comprising: a vessel body 140 having an open end; a cover  receivable on the vessel body to close the open end; and a releasable locking device configured to selectively lock and unlock the cover relative to the vessel body (Fig. 1 and 2); wherein the vessel body comprises a bearing tube 130 defining a central bore configured to receive a spindle 120 of the filter assembly such that the rotary vessel is rotatable about a longitudinal axis of the spindle, and wherein the cover comprises an aperture, wherein the spindle protrudes through the aperture when the cover is received on the vessel body; wherein the releasable locking device selectively locks the cover to the bearing tube (Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the vessel of modified Burford et al. with the bearing tube taught by Kim et al. for the purpose of injecting fluid into the rotor (para. [0030]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (U.S. Patent Application Pub. No. 2013/0005559) in view of Schutz et al. (U.S. Patent Application Pub. No. 2004/0018928) or Bailey et al. (U.S. Patent Application Pub. No. 2012/0125939), and further in view of Kim et al. (U.S. Patent Application Pub. No. 2016/0288140), as applied to 4 above, and further in view of DE 102015208426 (Bader).
Regarding claim 5, modified Burford et al. does not disclose wherein the releasable locking device comprises a bayonet fitting arranged between the aperture and the bearing tube.
DE 102015208426 discloses wherein the releasable locking device comprises a bayonet fitting 6 arranged between the first dome 7 (corresponding to the aperture) and the support frame 17 (corresponding to the bearing tube). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotary vessel of modified Burford et al. with the bayonet fitting taught by DE 102015208426 for the purpose of providing a cost-effective closure for connecting a ring element with a housing element (Abstract).  Furthermore, the rationale to support a conclusion that the claims would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. In this case, there are a finite number of types of locking devices to choose from for the locking of the cover to the vessel body/bearing tube, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Thus, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to choose bayonet fitting such as the one taught by DE 102015208426 to lock the cover to the bearing tube in the vessel of modified Burford et al., which is not an indicia of innovation but merely the result of ordinary skill and common sense.

Allowable Subject Matter
Claims 6, 7, 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the at least one projection includes one or more radially moveable lugs arranged on the aperture of the cover and wherein the at least one recess is arranged on the bearing tube of the vessel body, wherein the at least one recess is configured to receive the one or more radially moveable lugs, and wherein the one or more radially moveable lugs, when received in the at least one recess, limit or inhibit a relative rotation of at least a part of the cover relative to the vessel body; wherein the at least one projection includes one or more radially moveable lugs arranged on the bearing tube of the vessel body and wherein the at least one recess is arranged on the aperture of the cover, wherein the at least one recess is configured to receive the one or more radially moveable lugs, and wherein the one or more radially moveable lugs, when received in the at least one recess, limit or inhibit a relative rotation of at least a part of the cover relative to the vessel body.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the one or more radially moveable lugs each comprises a ball plunger. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774